UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7041



GEORGE WILSON, III,

                                             Petitioner - Appellant,

          versus


M. E. RAY, FCI, Estill, South Carolina; US
ATTORNEY’S OFFICE, for the District of South
Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.     Charles E. Simons, Jr., Senior
District Judge; Matthew J. Perry, Jr., Senior District Judge. (CA-
97-632-2-OAJ)


Submitted:   September 10, 1998           Decided:   October 19, 1998


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Wilson, III, Appellant Pro Se.      Barbara Murcier Bowens,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying his mo-

tion for reconsideration filed under Fed. R. Civ. P. 60(b). We have

reviewed the record and the district court’s order and find no

reversible error. Accordingly, we affirm the court’s denial of

reconsideration. Wilson v. Ray, No. CA-97-632-2-OAJ (D.S.C. June

10, 1998). We grant Appellant’s motion for leave to file a reply

brief. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2